The Chancellor.
The question presented is, whether George Van Horn is, under the averments of the bill as amended, a necessary or proper party to the suit. A general demurrer to the bill in *502its original form was sustained (Pine v. Shannon, 3 Stew. 404) because of tbe lack of necessary averments. It is admitted that those averments have now been made by the amendments. Mr. Van Horn seeks, by the second demurrer, to call in question the propriety of making him a party to the bill. He is made a party because he has attached the mortgage debt in the hands of the mortgagor, under an attachment at law against the complainant and her husband, issued at his suit. He claims to have a legal lien on the mortgage debt, which he is seeking to enforce as against the complainant and the mortgagor. He is a necessary party. Jones on Mortgages § 1368. He is properly made a defendant. This question was substantially decided under the first demurrer.
The demurrer will be overruled, with costs.